          Case 1:20-cv-06433-KPF Document 21 Filed 01/06/21 Page 1 of 2

                                MEMO ENDORSED
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

SOCIAL POSITIONING INPUT              §
SYSTEMS, LLC                          §
                                      §
 Plaintiff,                           §                        Case No: 1:20-cv-06433-KPF
                                      §
vs.                                   §                        PATENT CASE
                                      §
BRICKHOUSE ELECTRONICS, LLC           §
                                      §
Defendant.                            §
_____________________________________ §

                        JOINT MOTION TO STAY ALL DEADLINES

       Now comes Plaintiff, Social Positioning Input Systems, LLC and Defendant Brickhouse

Electronics, LLC, by and through undersigned counsel hereby request the court to stay all current

deadlines for 30 days. The parties have reached an agreement in principal that will resolve the

matter between them. The parties need additional time to finalize the agreement. Accordingly,

the parties file this joint motion for a stay of all pending deadlines for 30 days, until and including

February 4, 2021. This stay is not sought for the purpose of delay but so that justice may be served.

Dated: January 5, 2021                           Respectfully submitted,

                                                 KIZZIA JOHNSON PLLC

                                                 /s/Jay Johnson
                                                 Jay Johnson
                                                 1910 Pacific Avenue, Suite 13000
                                                 Dallas, Texas 75201
                                                 Phone: (214) 451 -0164
                                                 Facsimile: (214) 451-0165
                                                 jay@kjpllc.com

                                                 ATTORNEY FOR PLAINTIFF

                                                 /s/Rebekah Raye Conroy
                                                 Rebekah Raye Conroy
             Case 1:20-cv-06433-KPF Document 21 Filed 01/06/21 Page 2 of 2




                                                   Stone Conroy LLC
                                                   25A Hanover Rd.
                                                   Suite 301
                                                   Florham Park, New Jersey 07932
                                                   (973)-400-4181
                                                   Email: rconroy@stoneconroy.com

                                                   ATTORNEY FOR DEFENDANT



                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true copy of the foregoing was filed electronically

    and served by operation of the Court’s electronic filing system on January 5, 2021. Parties may

    access the foregoing through the Court’s system.

                                                        /s/Jay Johnson
                                                        Jay Johnson

The Court is in receipt of the above joint motion from the parties (Dkt.
#20). Application GRANTED. All deadlines and conferences are hereby
adjourned. Furthermore, the Court ORDERS that this action be
conditionally discontinued without prejudice and without costs; provided,
however, that on or before February 4, 2021, the parties may submit to the
Court their own Stipulation of Settlement and Dismissal for the Court to
So Order. Otherwise, within such time Plaintiff may apply by letter for
restoration of the action to the active calendar of the Court in the event
that the settlement is not consummated. Upon such application for
reinstatement, the parties shall continue to be subject to the Court’s
jurisdiction, the Court shall promptly reinstate the action to its active
docket, and the parties shall be directed to appear before the Court,
without the necessity of additional process, on a date within ten (10)
days of the application, to schedule remaining pretrial proceedings and/or
dispositive motions, as appropriate. This Order shall be deemed a final
discontinuance of the action with prejudice in the event that Plaintiff
has not requested restoration of the case to the active calendar on or
before February 4, 2021.

The Clerk of Court is directed to terminate all pending motions, adjourn
all remaining dates, and close this case.
                                                               SO ORDERED.


Dated:   January 6, 2021
         New York, New York
                                                               HON. KATHERINE POLK FAILLA
                                                               UNITED STATES DISTRICT JUDGE
